Citation Nr: 0814072	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hip disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served in the Air National Guard from November 
1989 to November 2005, which included periods of active duty 
training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the veteran testified before the undersigned.  
A transcript of the hearing is associated with the claims 
file.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no evidence of a current hip disability due to 
disease or injury.


CONCLUSION OF LAW

Hip disability, due to pathology (disease or injury) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in February 2006 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was asked to submit any 
evidence in her possession that pertained to her claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The veteran was provided with complete VCAA notice prior to 
the May 2006 rating decision.  The Board finds that the 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that during the hearing, the Board 
Member identified potential evidentiary defects and allowed a 
period of time for the production of evidence.  The Board 
Member "highly" recommended that the veteran supplement the 
record.  This complies with 38 C.F.R. § 3.103 (2007) and 
supplements VCAA notice.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2007); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The veteran has contended that she has a hip disability that 
is due to a period of ACDUTRA.

In June 2004, there was a report of trauma.  X-rays showed 
swelling.  She was instructed to apply a hot compress.

July 2005 private treatment records show x-rays of the right 
hip were negative.  The veteran complained of no hip pain on 
that day.  She had normal range of motion with no length 
discrepancy or pain on motion.

An October 2005 Maryland Army National Guard document 
indicates the veteran was issued a permanent profile for 
hypertension, blind left eye, lower back, and hip and thigh 
pain.  She was retired from the Maryland Army National Guard.

In conjunction with her claim, the veteran was afforded a VA 
examination in March 2006.  X-rays revealed no fracture, 
dislocation, or bone destruction.  There was no soft tissue 
abnormality.  The impression was normal.  She complained of 
radiating pain to her left hip.  Examination of the left hip 
showed there was no tenderness to palpation.  Normal flexion 
is to 130 degrees.  Flexion was to 110 degrees and limited by 
pain.  The rest of the motion was normal.  The veteran had 
pain with adduction.  The right hip showed flexion to 110 
degrees with no pain.  There was no weakened movement, 
incoordination, or fatigability of either hip.

In March 2008, the veteran testified before the undersigned.  
She claimed that her hip pain was related to her back 
disorder.  She was not claiming that she injured her hip.  
She claimed that her back injury caused her hip to hurt.

The veteran complained of pain in her hip and demonstrated 
some limited motion in her hip on examination in March 2006.  
However, service connection can only be awarded for a 
disability that results from a disease or injury incurred in 
or aggravated by service.  Therefore, there must be some 
underlying pathology for the veteran's complaints of hip pain 
and limited motion.  The evidence of record shows that there 
is not.

The evidence shows that x-rays of the veteran's hips were 
normal, as shown in July 2005 and March 2006.  All competent 
evidence of record shows the veteran has no underlying 
pathology for her hip pain and limited motion.  Basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran 
to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  In the absence of an 
identified disease or injury, service connection may not be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).  Furthermore, she has presented no competent 
evidence of a nexus between her current complaints and the 
claimed in-service injury.  The appellant's own opinion of a 
nexus is unsupported and not competent.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has hip pain that is due 
to pathology (disease or injury) that was incurred in 
service.


ORDER

Service connection for hip disability is denied.


REMAND

The veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine must be 
remanded for additional development.  The veteran has 
contended that she injured her back while on ACDUTRA in June 
2004.  In April 2008, she submitted a copy of her orders for 
a period of annual training from June 12, 2004, to June 26, 
2004.  The Board finds that the RO must attempt to obtain 
confirmation of this service.

In addition, the RO should attempt to obtain an independent 
copy of the June 24, 2004 treatment record provided by the 
veteran in April 2008.  In attempting to verify its 
authenticity, the RO should contact the physician who signed 
it, if she is available, and inquire as to whether this is a 
document she would have prepared.

If the RO is able to obtain confirmation of the June 2004 
federal service, the veteran's claims file must be provided 
to a VA examiner to determine whether any currently diagnosed 
disability is due to the injury she contends she incurred in 
June 2004.

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's period of 
ACDUTRA from June 12, 2004 to June 26, 
2004.

2.  Attempt to obtain an independent copy 
of the June 24, 2004 treatment record 
submitted by the veteran in April 2008.  
If needed, contact the physician, if she 
is available, and ask whether this is a 
document she would have prepared.

3.  If the veteran's federal service is 
confirmed, submit the veteran's claims 
file to a VA examiner for review and to 
determine whether any currently diagnosed 
spine disorder is due to an injury the 
veteran incurred during ACDUTRA.  If an 
independent copy of the June 24, 2004 
record is not obtained, the examiner is 
asked to comment on the following, based 
on a review of that record:

a.  Would an x-ray examination 
show swelling?

b.  Would a physician recommend a 
hot compress to bring down 
swelling?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


